 



Exhibit 10.04b
MONRO MUFFLER BRAKE, INC.
RETIREMENT PLAN
Amendment No. 2 to GUST Restatement
Pursuant to Section 11.1, the Company hereby amends the Plan as follows:

I.   EGTRRA

     The Company hereby amends the Plan to reflect certain provisions of the
Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”). These
amendments are intended as good faith compliance with the requirements of EGTRRA
and are to be construed in accordance with EGTRRA and guidance issued
thereunder. Notwithstanding other provisions of the Plan to the contrary,
effective January 1, 2002 (unless otherwise specified) the changes noted below
shall apply. These amendments shall supersede other provisions of the Plan to
the extent those provisions are inconsistent with these amendments.

  1.1   Direct Rollovers of Plan Distributions

     Section 1.17 of the Plan is deleted in its entirety and replaced with the
following new provision:
1.17 “Eligible Retirement Plan” means a plan described in Section 5.9(b)(ii) of
the Plan.
     Section 5.9(b)(ii) of the Plan is deleted in its entirety and replaced with
the following new provision:
(ii) An “Eligible Retirement Plan” is an individual retirement account described
in Code Section 408(a), an individual retirement annuity described in Code
Section 408(b), and annuity plan described in Code Section 403(a), or a Plan
described in Sections 401(a), 403(b), or 457(b) of the Code that accepts the
Distributee’s Eligible Rollover Distribution.

  1.2   Modification of Top-Heavy Provisions

     Section 14 of the Plan is amended by adding to the end thereof the
following new Section 14.3:
14.3 Modification of Top-Heavy Provisions for EGTRRA
a. Determination of top-heavy status.
     1. Key Employee. Key Employee means any Employee or former Employee
(including any deceased Employee) who at any time during the Plan Year that
includes the determination date was an officer of the Company having annual
compensation greater than $130,000 (as adjusted under section 416(1) of the Code
for Plan Years beginning after December 31, 2002), a 5-percent owner of the
Company, or a 1-percent owner of the Company having annual compensation of more
than $150,000. For this purpose, annual compensation means compensation within
the meaning of section 415(c)(3) of the Code. The determination of who is a Key
Employee will be made in accordance with section 416(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.

 



--------------------------------------------------------------------------------



 



     2. Determination of present values and amounts. This Section shall apply
for purposes of determining the present values of accrued benefits of Employees
as of the determination date.
     3. Distributions during year ending on the determination date. The present
values of accrued benefits of an Employee as of the determination date shall be
increased by the distributions made with respect to the Employee under the Plan
and any plan aggregated with the Plan under section 416(g)(2) of the Code during
the 1-year period ending on the determination date. The preceding sentence shall
also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under section
416(g)(2)(A)(i) of the Code. In the case of a distribution made for a reason
other than separation from service, death, or disability, this provision shall
be applied by substituting “5-year period” for “1-year period.”
     4. Employees not performing services during year ending on the
determination date. The accrued benefits of any individual who has not performed
services for the Company during the 1-year period ending on the determination
date shall not be taken into account.
b. Minimum benefits. For purposes of satisfying the minimum benefit requirements
of section 416(c)(1) of the Code and the Plan, in determining years of service
with the Company, any service with the Company shall be disregarded to the
extent that such service occurs during a Plan Year when the Plan benefits
(within the meaning of section 410(b) of the Code) no Key Employee or former Key
Employee.

II.   Minimum Required Distributions

     The following new Section 5.10 shall be added to the Plan:
5.10 Minimum Required Distributions
Subsection 1. General Rules
1.1. Effective Date. The provisions of this Section will apply for purposes of
determining required minimum distributions beginning January 1, 2003.
1.2. Precedence. The requirements of this Section 5.10 will take precedence over
any inconsistent provisions elsewhere in the Plan.
1.3. Requirements of Treasury Regulations Incorporated. All distributions
required under this Section will be determined and made in accordance with the
Treasury regulations under section 401(a)(9) of the Internal Revenue Code.
1.4. TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of
this Section, other than subsection 1.3, distributions may be made under a
designation made before January 1, 1984, in accordance with section 242(b)(2) of
the Tax Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the
Plan that relate to section 242(b)(2) of TEFRA
Subsection 2. Time and Manner of Distribution.
2.1. Required Beginning Date. A Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.
2.2. Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:
     (a) If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary, distributions to the surviving spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 701/2, if later.

 



--------------------------------------------------------------------------------



 



     (b) If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, distributions to the designated Beneficiary will begin
by December 31 of the calendar year immediately following the calendar year in
which the Participant died.
     (c) If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.
     (d) If the Participant’s surviving spouse is the Participant’s sole
designated Beneficiary and the surviving spouse dies after the Participant but
before distributions to the surviving spouse begin, this subsection 2.2, other
than subsection 2.2(a), will apply as if the surviving spouse were the
Participant.
For purposes of this subsection 2.2 and subsection 5, distributions are
considered to begin on the Participant’s required beginning date (or, if
subsection 2.2(d) applies, the date distributions are required to begin to the
surviving spouse under subsection 2.2(a)). If annuity payments irrevocably
commence to the Participant before the Participant’s required beginning date (or
to the Participant’s surviving spouse before the date distributions are required
to begin to the surviving spouse under subsection 2.2(a)), the date
distributions are considered to begin is the date distributions actually
commence.
2.3. Form of Distribution. Unless the Participant’s interest is distributed in
the form of an annuity purchased from an insurance company or in a single sum on
or before the required beginning date, as of the first distribution calendar
year distributions will be made in accordance with subsections 3, 4 and 5 of
this Section. If the Participant’s interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of section 401(a)(9) of the Code and
the Treasury regulations. Any part of the Participant’s interest which is in the
form of an individual account described in section 414(k) of the Code will be
distributed in a manner satisfying the requirements of section 401(a)(9) of the
Code and the Treasury regulations that apply to individual accounts.
Subsection 3. Determination of Amount to be Distributed Each Year.
3.1. General Annuity Requirements. If the Participant’s interest is paid in the
form of annuity distributions under the Plan, payments under the annuity will
satisfy the following requirements:
     (a) the annuity distributions will be paid in periodic payments made at
intervals not longer than one year;
     (b) the distribution period will be over a life (or lives) or over a period
certain not longer than the period described in subsection 4 or 5;
     (c) once payments have begun over a period certain, the period certain will
not be changed even if the period certain is shorter than the maximum permitted;
     (d) payments will either be non-increasing or increase only as follows:
     (1) by an annual percentage increase that does not exceed the annual
percentage increase in a cost-of-living index that is based on prices of all
items and issued by the Bureau of Labor Statistics;
     (2) to the extent of the reduction in the amount of the Participant’s
payments to provide for a survivor benefit upon death, but only if the
Beneficiary whose life was being used to determine the distribution period
described in subsection 4 dies or is no longer the Participant’s Beneficiary
pursuant to a qualified domestic relations order within the meaning of section
414(p);
     (3) to provide cash refunds of employee contributions upon the
Participant’s death; or

 



--------------------------------------------------------------------------------



 



     (4) to pay increased benefits that result from a Plan amendment.
3.2. Amount Required to be Distributed by Required Beginning Date. The amount
that must be distributed on or before the Participant’s required beginning date
(or, if the Participant dies before distributions begin, the date distributions
are required to begin under subsection 2.2(a) or (b)) is the payment that is
required for one payment interval. The second payment need not be made until the
end of the next payment interval even if that payment interval ends in the next
calendar year. Payment intervals are the periods for which payments are
received, e.g., bi-monthly, monthly, semi-annually, or annually. All of the
Participant’s benefit accruals as of the last day of the first distribution
calendar year will be included in the calculation of the amount of the annuity
payments for payment intervals ending on or after the Participant’s required
beginning date.
3.3. Additional Accruals After First Distribution Calendar Year. Any additional
benefits accruing to the Participant in a calendar year after the first
distribution calendar year will be distributed beginning with the first payment
interval ending in the calendar year immediately following the calendar year in
which such amount accrues.
Subsection 4. Requirements For Annuity Distributions That Commence During
Participant’s Lifetime.
4.1. Joint Life Annuities Where the Beneficiary Is Not the Participant’s Spouse.
If the Participant’s interest is being distributed in the form of a joint and
survivor annuity for the joint lives of the Participant and a nonspouse
Beneficiary, annuity payments to be made on or after the Participant’s required
beginning date to the designated Beneficiary after the Participant’s death must
not at any time exceed the applicable percentage of the annuity payment for such
period that would have been payable to the Participant using the table set forth
in Q&A-2 of section 1.401 (a)(9)-6T of the Treasury regulations. If the form of
distribution combines a joint and survivor annuity for the joint lives of the
Participant and a nonspouse Beneficiary and a period certain annuity, the
requirement in the preceding sentence will apply to annuity payments to be made
to the designated Beneficiary after the expiration of the period certain.
4.2. Period Certain Annuities. Unless the Participant’s spouse is the sole
designated Beneficiary and the form of distribution is a period certain and no
life annuity, the period certain for an annuity distribution commencing during
the Participant’s lifetime may not exceed the applicable distribution period for
the Participant under the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations for the calendar year that contains
the annuity starting date. If the annuity starting date precedes the year in
which the Participant reaches age 70, the applicable distribution period for the
Participant is the distribution period for age 70 under the Uniform Lifetime
Table set forth in section 1.401(a)(9)-9 of the Treasury regulations plus the
excess of 70 over the age of the Participant as of the Participant’s birthday in
the year that contains the annuity starting date. If the Participant’s spouse is
the Participant’s sole designated Beneficiary and the form of distribution is a
period certain and no life annuity, the period certain may not exceed the longer
of the Participant’s applicable distribution period, as determined under this
subsection 4.2, or the joint life and last survivor expectancy of the
Participant and the Participant’s spouse as determined under the Joint and Last
Survivor Table set forth in section 1.401(a)(9)-9 of the Treasury regulations,
using the Participant’s and spouse’s attained ages as of the Participant’s and
spouse’s birthdays in the calendar year that contains the annuity starting date.
Subsection 5. Requirements For Minimum Distributions Where Participant Dies
Before Date Distributions Begin.
5.1. Participant Survived by Designated Beneficiary. If the Participant dies
before the date distribution of his or her interest begins and there is a
designated Beneficiary, the Participant’s entire interest will be distributed,
beginning no later than the time described in subsection 2.2(a) or (b), over the
life of the designated Beneficiary or over a period certain not exceeding:
     (a) unless the annuity starting date is before the first distribution
calendar year, the life expectancy of the designated Beneficiary determined
using the Beneficiary’s age as of the Beneficiary’s birthday in the calendar
year immediately following the calendar year of the Participant’s death; or

 



--------------------------------------------------------------------------------



 



     (b) if the annuity starting date is before the first distribution calendar
year, the life expectancy of the designated Beneficiary determined using the
Beneficiary’s age as of the Beneficiary’s birthday in the calendar year that
contains the annuity starting date.
5.2. No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.
5.3. Death of Surviving Spouse Before Distributions to Surviving Spouse Begin.
If the Participant dies before the date distribution of his or her interest
begins, the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and the surviving spouse dies before distributions to the surviving
spouse begin, this subsection 5 will apply as if the surviving spouse were the
Participant, except that the time by which distributions must begin will be
determined without regard to subsection 2.2(a).
Subsection 6. Definitions.
6.1. Designated Beneficiary. The individual who is designated as the Beneficiary
under the Plan and is the designated Beneficiary under section 401(a)(9) of the
Internal Revenue Code and section 1.401(a)(9)-1, Q&A-4, of the Treasury
regulations.
6.2. Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s required beginning
date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin pursuant to subsection 2.2.
6.3. Life Expectancy. Life expectancy as computed by use of the Single Life
Table in section 1.401(a)(9)-9 of the Treasury regulations.
6.4. Required Beginning Date. The date specified in Section 5.2(d) of the Plan.

  III.   Applicable Interest Rate and Applicable Mortality Table        
Exhibit B is replaced with the new Exhibit B attached hereto.

     IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Plan amendment on its behalf this 2nd day of December, 2002.

            MONRO MUFFLER BRAKE, INC.
      By:   /s/ Catherine D’Amico         Title: Executive Vice President —
Chief Financial Officer           

 



--------------------------------------------------------------------------------



 



         

EXHIBIT B
CALCULATION OF LUMP SUMS

    Mortality:

     The “applicable mortality table” prescribed in Code section 417(e)(3)(A),
as amended.
     Interest:
The “applicable interest rate” prescribed in Code section 417(e)(3)(A), as
amended, for the month of February preceding the Plan Year of the distribution.
For purposes of these assumptions, February shall be the “lookback month” and
the Plan Year shall be the “stability period” as defined under Treasury
Regulations §1.417(e)-(1).

 